1

2

3                               UNITED STATES DISTRICT COURT

4                                       DISTRICT OF NEVADA

5                                                  ***

6    ROBERT FLUKER,                                      Case No. 3:17-cv-000299-MMD-CBC

7                                        Petitioner,                 ORDER
            v.
8
     ISIDRO BACA, et al.,
9
                                      Respondents.
10

11          Good cause appearing, it is ordered that Petitioner’s third unopposed motion for

12   extension of time (ECF No. 16) is granted. Petitioner will have until February 4, 2019, to

13   file an amended petition for writ of habeas corpus in this case. No further extensions of

14   time are likely to be granted.

15

16          DATED THIS 7th day of November 2018.
17

18                                                       MIRANDA M. DU
                                                         UNITED STATES DISTRICT JUDGE
19
20

21

22

23

24

25

26
27

28
